Notice of Allowance
The amendments and response filed 19 August 2021 are acknowledged and have been considered in their entirety.  Claims 19-21 are new and claim 13 is canceled.  Thus, claims 1-12 and 14-21 are pending and subject to examination.

Withdrawal of Previous Objections/Rejections
The objection to the specification is withdrawn in view of the amendments to move the complete description to the first section of the Brief Description of the Drawings section and then deleting the second section.
The rejection of claims 6, 11 and 14 under 35 U.S.C. 112(b) as indefinite for reciting the terms “in particular” and “preferably” is withdrawn in view of the amendments to the claims. 
The rejection claim 13 under 35 U.S.C. 112(b) as indefinite is withdrawn in view of the cancelation of said claim.
The rejection of claims 1-18 under 35 U.S.C. 112(a) written description for lacking written description is withdrawn upon further consideration and upon Applicant’s convincing remarks pp. 7-8.  
The rejection of claims 1, 3-12 and 15-16 under 35 U.S.C. 102(a)(2) as being anticipated by Ertl et al. (US 2018/0216142 – cited previously) is withdrawn as Applicant’s have removed said prior art under the 35 U.S.C. 102(b)(2)(C) exception – see Remarks, p. 9.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Abstract:


Abstract 
The present invention relates to a process for the conversion of D-glucose. The process according to the invention comprises a step a) in which part of the D-glucose is enzymatically oxidized to D-gluconic acid (lactone) and a portion of the D-glucose which is essentially equimolar thereto is reduced to D-sorbitol. In addition to D-glucose, D-fructose is also present in the reaction mixture of step a). The process comprises a further step b) in which D-sorbitol formed from the D-glucose in step a) is enzymatically oxidized to D- fructose. 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in their broadest are drawn to a process for the conversion of D-glucose comprising step a) in which a part of the D-glucose is enzymatically oxidized to D-gluconic acid (lactone) and a part of the D-glucose which is essentially equimolar thereto is enzymatically claims 1-12 and 14-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        20 October 2021